

115 HR 4933 IH: Fair TPS Act
U.S. House of Representatives
2018-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4933IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2018Mr. Rush introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the use of Federal funds to implement the policy changes in the notices terminating
			 temporary status for natives of Nicaragua, Haiti, and El Salvador, and for
			 other purposes.
	
		1.Short title and findings
 (a)Short titleThis Act may be cited as the Fair TPS Act. (b)FindingsCongress finds the following:
 (1)President Donald J. Trump has, on multiple occasions, disparaged and demeaned people of color. (2)President Donald J. Trump has attempted to ban from entering the United States immigrants from certain countries, seemingly based on race and religion.
 (3)President Donald J. Trump has referred to immigrants of color as coming from shithole countries. (4)Such statements and actions degrade and disregard both the letter and the spirit of the 14th Amendment to the Constitution.
				2.No funds available
 (a)NicaraguaNo funds or resources may be used to implement (including through the issuance of any regulations) any of the policy changes set forth in the notice entitled Termination of the Designation of Nicaragua for Temporary Protected Status, published at 82 Fed. Reg. 59636 (December 15, 2017).
 (b)HaitiNo funds or resources may be used to implement (including through the issuance of any regulations) any of the policy changes set forth in the notice entitled Termination of the Designation of Haiti for Temporary Protected Status, published at 83 Fed. Reg. 2648 (January 18, 2018).
 (c)El SalvadorNo funds or resources may be used to implement (including through the issuance of any regulations) any of the policy changes set forth in the notice entitled Termination of the Designation of El Salvador for Temporary Protected Status, published at 83 Fed. Reg. 2654 (January 18, 2018).
			